Citation Nr: 1645769	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-34 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right acoustic neuroma status-post radiotherapy with bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee.

4.  Entitlement to service connection for pes planus, dizziness, headaches, eczema and bilateral eye disorders.


REPRESENTATION

Veteran represented by:	Cynthia H. Holman, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July to October 1981, March 2003 to March 2004, December 2004 to January 2006, and May 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for pes planus, dizziness, headaches, eczema and bilateral eye disorders and increased evaluations for the Veteran's acoustic neuroma with bilateral hearing loss, tinnitus and right knee disabilities.  The Veteran timely appealed the increased evaluation issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

During the appeal period, the Veteran's representative repeatedly argued that the Veteran was entitled to a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU) beginning in June 2009, when he left his job.  The Board notes that TDIU was awarded beginning June 12, 2009-the date following the Veteran's last day of employment as noted by that employer in a June 2014 VA Form 21-4192-in an August 2014 rating decision.  The Board will no longer address the TDIU issue in this decision, as it appears that the full benefit sought has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Initially, with respect to the service connection issues noted above, the Board notes that those claims were denied in the June 2011 rating decision as well; the Veteran submitted a notice of disagreement-from which the current appeal stems-which disagreed with the assigned evaluations for his hearing loss, tinnitus and right knee disabilities, the denial of a TDIU under 38 C.F.R. § 4.16 due to his service-connected PTSD, and "every denial of service connection."  The AOJ, however, only addressed the Veteran's increased evaluation claims in the August 2014 statement of the case.  

Consequently, as a timely notice of disagreement with the service connection issues has been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of service connection for pes planus, dizziness, headaches, eczema and bilateral eye disorders are remanded at this time.

Turning to the hearing loss/acoustic neuroma, tinnitus and right knee claims, the last adjudication of those issues was in the August 2014 statement of the case.  With the October 2014 substantive appeal, VA Form 9, and the additional amended VA Form 9 sent approximate 10 days later, the Veteran and his representative submitted additional medical records as well as a Social Security Administration (SSA) decision.  With those documents, the Veteran's representative stated that the Veteran sought a supplemental statement of the case respecting the issues on appeal before the matters were submitted to the Board.  Consequently, the Board must construe this statement as a non-waiver of the AOJ's original jurisdiction over this evidence and a remand of the issues on appeal is therefore necessary in order for this evidence to be reviewed by the AOJ in the first instance.  

Notwithstanding that non-waiver, the Board notes that the SSA decision demonstrates that there was a claim for SSA benefits made; the records underlying that claim for benefits are not of record and no attempt to obtain those records has been made.  Thus, a remand in order for attempts to obtain those records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, the Board notes that the last VA examinations of his audiological and right knee disabilities were in April 2009.  In light of the length of time since those examinations and the need to remand for those issues for the above reasons, the Board finds that new VA examinations of the Veteran's acoustic neuroma with bilateral hearing loss, tinnitus and right knee disabilities should be obtained during the remand so that those claims may be appropriate and efficiently adjudicated upon return to the Board.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ is directed to promulgate a statement of the case on the issues of service connection for pes planus, dizziness, headaches, eczema and bilateral eye disorders.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any and all VA treatment records from the Baltimore and Asheville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any VA or private treatment that he may have had for his right acoustic neuroma with bilateral hearing loss, tinnitus and right knee disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

5.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The right knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

6.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his right acoustic neuroma, bilateral hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including audiometric evaluation, should be conducted and the results reported in detail.  

The examination report should also address the Veteran's complaints of hearing loss and tinnitus and those disabilities' impact on his activities of daily living and occupational functioning.  

The examiner must also address the Veteran's right acoustic neuroma and any symptoms associated with that disability beyond the noted hearing loss and tinnitus.  All findings should be reported in detail.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right acoustic neuroma with bilateral hearing loss, tinnitus and right knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

